Affirmed and Majority and Dissenting Memorandum Opinions filed November
17, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00176-CV

           MATTHEW BROOKS AND LISA BROOKS, Appellants
                                         V.

                          MARCO SALAZAR, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-43101

                  MAJORITY MEMORANDUM OPINION

      This case arose from a car accident during a rainy evening on a freeway in
Houston. Appellants Matthew and Lisa Brooks and appellee Marco Salazar were
traveling in the same direction when Salazar hit a patch of water, lost control of his
car, and clipped the Brookses’ SUV. The Brookses sued Salazar for negligence.
The jury charge asked, “Did the negligence, if any, of Marco Salazar proximately
cause the occurrence in question?” The jury answered, “No.” 1 The trial court
rendered a take-nothing judgment.

       In a single issue, the Brookses challenge the legal and factual sufficiency of
the evidence to support the judgment. We affirm.

                              I.      PRESERVATION OF ERROR

       The Brookes filed a motion for new trial in which they argued that the jury’s
verdict was against the great weight and preponderance of the evidence. In doing
so, the Brookses preserved their factual insufficiency issue for review. See Tex. R.
Civ. P. 324(b)(2), (3); Daniels v. Empty Eye, Inc., 368 S.W.3d 743, 748–49 (Tex.
App.—Houston [14th Dist.] 2012, pet. denied).

       The Brookses, however, did not challenge the legal sufficiency of the
evidence in their motion, nor did they preserve the issue for review through any other
means permitted for a legal sufficiency challenge. See Steves Sash & Door Co. v.
Ceco Corp., 751 S.W.2d 473, 477 (Tex. 1988).

       Accordingly, the Brookses’ did not preserve their challenge to the legal
sufficiency of the evidence. We limit our analysis to a review of the factual
sufficiency of the evidence.

                                II.    FACTUAL SUFFICIENCY

       In their sole issue on appeal, the Brookses contend that the jury’s verdict that
Salazar was “not negligent” is not supported by sufficient evidence because the




       1
         The charge defined “negligence” as the “failure to use ordinary care, that is, failing to do
that which a person of ordinary prudence would have done under the same or similar circumstances
or doing that which a person of ordinary prudence would not have done under the same or similar
circumstances.”

                                                 2
record reflects that Salazar was driving too fast and weaving in and out of traffic
before he struck the Brookses SUV.

A.    Standard of Review

      In reviewing the factual sufficiency of the evidence, we examine the entire
record, considering both the evidence in favor of and contrary to the challenged
findings.   Schear Hampton Drywall, LLC v. Founders Commercial, Ltd., 586
S.W.3d 80, 86 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (citing Mar.
Overseas Corp. v. Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998)). When a party attacks
the factual sufficiency of an adverse finding on which it bore the burden of proof, it
must establish that the finding is against the great weight and preponderance of the
evidence. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001).

      The jury is the sole judge of the witnesses’ credibility and the weight to be
given to their testimony. Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757,
761 (Tex. 2003). We may not merely substitute our judgment for that of the jury.
Id.

B.    The Evidence

      The police officer who responded to the accident testified that he did not really
remember the accident. He testified about the contents of his report. It was raining
at the time of the accident. The speed limit in the area was sixty miles per hour. The
officer wrote that Salazar’s failure to control his speed was a factor that contributed
to the accident, but the officer did not select from the potential contributing factors
that Salazar was speeding or traveling at an unsafe speed. The officer transcribed
statements from Salazar, Matthew Brooks, and witness Laura Short as follows:

      Salazar:    “I was driving and I hit a patch of water. I lost control and
                  hit the other car.”


                                          3
      Matthew: “I was driving southbound in the middle lane. I looked in
               my rear view mirror and I saw a car weaving in and out of
               lanes. He clipped me in the rear and I spun out. I spun about
               two times and came to a rest on the right shoulder. The other
               car hit the barrier on the right side and then came across the
               freeway and hit the barrier on the left side.”
      Short:      “I was driving in the far right lane and I saw a car coming
                  up really fast behind me. He passed me up and I slowed
                  down because I wanted to get away from him. He was going
                  too fast and I had a feeling he was going to wreck. He hit
                  the red SUV in the rear and then he hit the barrier. He came
                  back across the freeway and hit the barrier on the left side.
                  I stopped to make sure everyone was OK.”

      At trial, Short opined that Salazar was driving “too fast.” He passed her
“quickly” and “had to be going faster than [her].” But Short did not remember how
fast she was driving, so she could not estimate how fast Salazar was driving.

      Matthew testified that he was driving at about fifty miles per hour. Matthew
felt like Salazar was driving faster than Matthew. By the time Matthew first saw
Salazar in the rearview mirror, Salazar had already lost control of his car. Lisa
Brooks was asleep at the time of the accident.

      Salazar could not remember how fast he was driving. But he knew that he
wasn’t racing, talking on his cell phone, or drinking. He didn’t remember exactly
what happened, except that it had been raining and his car started going sideways.
Salazar believed that he hydroplaned. He conceded that he could have driven more
slowly and that he lost control of his car. He testified:

      Q. . . . You don’t dispute that you were going too fast? And that’s what
      caused you to lose control, was it not?
      A. Yes, ma’am.




                                           4
      Q. Had you not been going too fast, this accident never would have
      happened. Isn’t that right?
      A. Yes, ma’am.

C.    Analysis

      Car accidents can happen without the negligence of any party. See, e.g.,
Alexander v. Halliburton Energy Servs. Inc., No. 14-17-00485-CV, 2018 WL
3385117, at *2 (Tex. App.—Houston [14th Dist.] July 12, 2018, no pet.) (mem. op.).
This is especially true when the roads are wet or slick.          See id. (discussing
unavoidable accidents from wet or slick pavement). In a car accident case, the jury
is not required to assess fault on any party. See id.; see also Douglas v. Aguilar, 599
S.W.3d 105, 108 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (“The occurrence
of an accident or a collision is not of itself evidence of negligence.”). A plaintiff
must prove the specific acts of negligence on the part of the defendant by a
preponderance of the evidence, which is generally a question of fact for the jury to
determine. See Douglas, 599 S.W.3d at 108; Smith v. Central Freight Lines, Inc.,
774 S.W.2d 411, 412 (Tex. App.—Houston [14th Dist.] 1989, writ denied).

      The Brookses focus on Salazar’s quasi-admissions that he was driving “too
fast.” Quasi-admissions are testimonial declarations that are contrary to the party’s
position. Mendoza v. Fid. & Guar. Ins. Underwriters Inc., 606 S.W.2d 692, 694
(Tex. 1980). Such admissions are merely some evidence of negligence; they are not
conclusive. See id.; see also Lee v. Carmona, No. 02-16-00443-CV, 2018 WL
1192240, at *4 (Tex. App.—Fort Worth Mar. 8, 2018, no pet.) (mem. op.) (quasi-
admissions of fault did not make the evidence factually insufficient to support the
jury’s “no” answer regarding negligence of a driver who rear-ended the plaintiff).

      The Brookses also focus on Short’s opinion that Salazar was driving too fast.
But as the sole judge of the witnesses’ credibility and the weight to be given the

                                          5
testimony, the jury may disregard such lay opinion testimony. See Broussard v.
Moon, 431 S.W.2d 534, 537 (Tex. 1968) (noting that “opinion testimony is but
evidentiary and is never binding upon the trier of facts”); see also Uniroyal Goodrich
Tire Co. v. Martinez, 977 S.W.2d 328, 338 (Tex. 1998) (noting that “opinion
testimony, even when uncontroverted, does not bind the jury unless the subject
matter is one for experts alone”). Observing Short’s demeanor, the jury could have
concluded that she was a person of extraordinary prudence, and her opinion did not
control the legal standard of ordinary prudence.

       Just because Salazar was traveling at a sufficient speed to hydroplane does not
mean that the jury could not have rationally concluded that the Brookses failed to
prove Salazar’s negligence by a preponderance of the evidence. See Hernandez v.
Milam, No. 08-01-00481-CV, 2003 WL 1090671, at *3 (Tex. App.—El Paso Mar.
13, 2003, no pet.) (“Even if [the defendant’s] testimony established that [the
defendant]’s car hydroplaned, that fact would not establish that [the defendant] was
negligent.”); cf. Friday v. Spears, 974 S.W.2d 699, 701 (Tex. App.—Texarkana
1998, no pet.) (upholding submission of “unavoidable accident” instruction when
there was some evidence that the defendant hydroplaned before rear-ending the
plaintiff). In other words, a driver may hydroplane despite exercising ordinary
prudence. The Brookses did not present any direct evidence that Salazar was driving
faster than the posted speed limit when he hit a patch of water and lost control of his
car.

       The Brookses cite no analogous cases holding that the evidence was factually
insufficient to support a jury’s “no” answer on the issue of negligence for a simple
car accident. To the contrary, plenty of courts have upheld a jury’s “no” answer on
this issue, even in rear-end collision cases when the defendants made quasi-
admissions of fault. See Lee, 2018 WL 1192240, at *3–4 (factually sufficient

                                          6
evidence to support the jury’s “no” answer regarding negligence of a driver who
rear-ended the plaintiff while the driver was reaching for his glasses; noting that the
driver made numerous quasi-admissions, like telling a police officer that the accident
was his fault, testifying that he was responsible for causing the accident, and that “in
retrospect, instead of continuing to drive while reaching for his glasses, it would
have been more reasonable to pull over and activate his hazards lights, to pull into a
driveway, or to ‘just suck it up’ and keep driving”); Vigil v. Kirkland, No. 02-16-
00147-CV, 2017 WL 2471091, at *1, *4 (Tex. App.—Fort Worth June 8, 2017, no
pet.) (mem. op.) (factually sufficient evidence to support the jury’s “no” answer
regarding negligence of a driver who rear-ended a stopped car although the
defendant admitted that she took her eyes off the road to check on her sleeping baby
and that the accident could have been prevented if she had “kept [her] eyes on the
road”); Benavente v. Granger, 312 S.W.3d 745, 747, 749–50 (Tex. App.—Houston
[1st Dist.] 2009, no pet.) (factually sufficient evidence to support the jury’s “no”
answer regarding negligence of a driver who rear-ended a stopped car although the
driver admitted to being distracted by looking at a yellow Lamborghini); Hernandez,
2003 WL 1090671, at *3–4 (factually sufficient evidence to support the jury’s “no”
answer regarding negligence of a defendant who rear-ended the plaintiff’s vehicle
although there was evidence that the driver was traveling at a sufficient speed to
hydroplane and did not apply the brakes early enough).

      Considering the totality of the evidence and the maxim that we may not
substitute our judgment for that of the jury’s, we hold that the jury’s “no” answer to
the negligence question is not against the great weight and preponderance of the
evidence.

      The Brookses’ sole issue is overruled.



                                           7
                            III.   CONCLUSION

      Having overruled the Brookses’ sole issue, we affirm the trial court’s
judgment.




                                   /s/       Ken Wise
                                             Justice


Panel consists of Justices Christopher, Wise, and Zimmerer.   (Zimmerer, J.,
dissenting).




                                         8